Citation Nr: 1718800	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 2015 for bilateral hearing loss and in excess of 10 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs








ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1969 to February 1976.  The Veteran served as an investigative management technician in the U.S. Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The Veteran had previously requested a hearing before a Veterans Law Judge, but that request was withdrawn in correspondence received in September 2014.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary in this case for further evidentiary development.

In July 2015, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain relevant treatment documents, including treatment documents dated December 2009 to the present, including audiometer testing data located in QUASAR, dated September 2009 and December 2009, and all tests from an October 2009 VA otolaryngoly consultation.  The AOJ was to provide the Veteran a new audiological examination.  The AOJ was also required to develop the claim for TDIU.  The AOJ was then to readjudicate the claim and issue the SSOC.

The Veteran was provided a new audiological examination and was granted a compensable rating for his hearing and issued an SSOC, however the other development requested has not occurred in a proper manner.

Namely, the only development done to obtain the QUASAR records pursuant to the prior remand was that the AOJ requested that the Veteran provide these documents.  See September 2016 correspondence.  These documents were already in the VA's possession, at least as of December 2009 when they were referenced in an audiology consultation note.  However, these documents still have not been obtained and there is no evidence since the last Board remand that the AOJ requested these records from the Salisbury VA Medical Center, much less that the AOJ made a finding that they are "unavailable, destroyed, or do not exist."

The Board also previously found that the issue of entitlement to a TDIU has been raised by the records the Veteran reported at the November 2015 VA examination that he had to retire due to hearing loss.  To date, the Veteran has not been provided with the VCAA notice requirements for a TDIU claim nor has other development been undertaken.  Therefore, on remand, the AOJ should send the Veteran proper notice for a TDIU claim, afford him the opportunity to respond to that notice, and then adjudicate this matter.  Therefore, a remand is necessary to ensure compliance with prior Board remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request any VA medical records that are outstanding.  The AOJ must request from the VA Medical Center in Salisbury, North Carolina audiometric testing dated from September 2009 through December 2009 in QUASAR.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this must be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Provide the Veteran with appropriate notice regarding a claim for TDIU and the necessary form(s).  Then develop and adjudicate a claim for entitlement to TDIU.

3.  Readjudicate the claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After giving adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

